         Case 1:18-cr-00340-LGS Document 384 Filed 09/24/20 Page 1 of 2
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       September 24, 2020
BY ECF AND EMAIL
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                    Re: United States v. Sohrab Sharma, 18 Cr. 340 (LGS)

Dear Judge Schofield:

        As the Court is aware, Centra Tech, Inc. co-founders Sohrab Sharma and Robert Farkas
recently pleaded guilty pursuant to plea agreements with the Government to fraud conspiracy
charges stemming from their roles in defrauding Centra Tech investors, and Centra Tech co-
founder Raymond Trapani previously pleaded guilty under a cooperation agreement with the
Government. The Government respectfully submits this letter, with the consent of defendants
Sharma and Farkas and cooperating defendant Trapani through their respective counsel, to request
that the Court so order and docket the enclosed proposed stipulation and order authorizing the
United States Marshals Service to sell specified fraud proceeds that the Government previously
seized in this case.

         The fraud proceeds in question constitute 100,000 units of a cryptocurrency called “Ether”
that the Government seized in 2018 from a digital wallet controlled by defendant Sharma pursuant
to judicially authorized seizure warrants. The 100,000 Ether units –– the value of which fluctuates,
but which has at all relevant times been worth millions of dollars –– are presently in the custody
of the United States Marshals Service for safekeeping pursuant to the warrants. Defendant Sharma
agreed to forfeit the 100,000 Ether units as fraud proceeds to the Government as part of his plea
agreement, and defendants Farkas and Trapani have both represented and agreed that they have no
right, title, or interest in the 100,000 Ether units and consent to the forfeiture of those proceeds to
the Government. In order to maximize the pool of funds forfeited to the Government that would
be available for any remission program that the Government may elect to create to compensate
victims of the Centra Tech fraud, 1 the Government respectfully submits that it would be
appropriate and prudent to sell the 100,000 Ether units in exchange for United States dollars.

1
   Under applicable forfeiture laws and regulations and Department of Justice policies, the
Department of Justice’s Money Laundering and Asset Recovery Section, in its sole discretion, may
elect to compensate victims of a crime with the pool of crime proceeds forfeited to the Government
in a particular case through (among other mechanisms) the creation of a remission program in
which victims file petitions for remission within the Department and the Department determines
which petitioners are entitled compensation from the pool of forfeited funds (and in what amount).
         Case 1:18-cr-00340-LGS Document 384 Filed 09/24/20 Page 2 of 2




According to information provided to the Government by a prominent cryptocurrency exchange
based in the United States, the market price of Ether has been volatile over the past several years.
Because the dollar is significantly less volatile than Ether, converting the 100,000 Ether units into
dollars will reduce the risk of this pool of funds shrinking in value.

        For these and other reasons, the Government and all three defendants and their respective
counsel have agreed to the attached stipulation and order authorizing the United States Marshals
Service to sell the 100,000 Ether units in a commercially feasible manner with the net proceeds of
the sale to be deposited into its Seized Assets Deposit Fund pending further order of this Court.
Accordingly, the Government respectfully requests, with the consent of the defendants through
their respective counsel, that the Court so order this stipulation and order.

                                              Respectfully submitted,

                                              ILAN T. GRAFF
                                              Attorney for the United States
                                              Acting Under 28 U.S.C. § 515

                                          by: _____/s/ ____________________________
                                              Samson Enzer / Negar Tekeei / Daniel Loss
                                              Assistant United States Attorneys
                                              (212) 637-2342 / -2482 / -6527

cc: Counsel of Record (via ECF)
